IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

F§E..ED

$EP 2 3 2009

MUHAMMED RAHIM,

NANCYMAYER WH|TT¥NGTON, CLERK
. . U.S. D|STR|CT COURT
Pet1t1oner,
v. Civil Action No. 09-1385 (PLF)
BARACK OBAMA,

President of the United States, et al.,

Respondents.

\/L/\%\JSS€€£SS£

[ oRDER

The Court, having fully considered Respondents’ Unopposed Motion for Extension of
Time to File Factual Return, filed September 24, 2009, hereby ORDERS that the Motion be
GRANTED.

Respondents shall have through and including Monday, November 9, 2009 to file a

factual return for Petitioner Muhammed Rahim (ISN 10029).

rr is so oRDERED,rhis 2_ 5°‘ day of f¢,_»l~~'-- ,2009.

Paul L. Friedman
United States District Judge